DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 17 are objected to because of the following informalities:  
The claims recite “a second planarization layer”, but there’s never mention of a “first planarization layer”.
  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 9, 11, 13-15, 17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liou et al. (11,163,183).
Re claims 1, 11 and 13, Liou et al. disclose a plurality of sub-pixels (SP) disposed on the array substrate (100), wherein each sub-pixel comprises a plurality of light-emitting components, each light-emitting component comprises a driving electrode (142), the driving electrode is connected to the plurality of switch units (AE) (Col. 5, lines 25-50), and a gap exists between the driving electrodes of two adjacent light-emitting components (Fig. 1); and a plurality of divergent lenses (210)(Col. 11, lines 40-50), wherein each divergent lens is disposed on a side of a respective gap away (gap in layer 142) from the array substrate, and an orthographic projection of the gap on the array substrate is located in an orthographic projection of the divergent lens on the array substrate (Fig. 1).
Re claims 2 and 14, Liou et al. disclose wherein a side of each divergent lens (210) close to the array substrate (100) is a flat surface and a side of each divergent lens away from the array substrate is an arc surface (Fig. 1).
Re claims 3 and 15, Liou et al. disclose wherein in a thickness direction of the array substrate, a distance between a side of each divergent lens close to a respective driving electrode and a side of the respective driving electrode close to the divergent lens is greater than or equal to a focal length of the divergent lens (Fig. 1).
Re claims 5 and 17, Liou et al. disclose further comprising a second planarization layer (PL) disposed on a side of the plurality of divergent lenses away from the array substrate (100).
Re claims 9 and 20, Liou et al. disclose wherein an orthographic projection of each gap on the array substrate is located in a middle area of an orthographic projection of a respective divergent lens on the array substrate (Fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Liou et al. as applied to claims 1-3, 5, 9, 11, 13-15, 17 and 20 above, and further in view of the following commenst.
Liou et al. does not disclose wherein in the thickness direction of the array substrate, the distance between the side of each divergent lens close to the respective driving electrode and the side of the respective driving electrode close to the divergent lens is less than or equal to twice the focal length of the divergent lens.
One of ordinary skill in the art would have been led to the recited distance through routine experimentation to achieve a desired focal area.  
In addition, the selection of distance, it's obvious because it is a matter of determining optimum process conditions by routine experimentation with a limited number of species of result effective variables. These claims are prima facie obvious without showing that the claimed ranges achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996)(claimed ranges or a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill or art) and In re Aller, 105 USPQ 233 (CCPA 1995) (selection of optimum ranges within prior art general conditions is obvious).
   Note that the specification contains no disclosure of either the critical nature of the claimed distance or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen distance or upon another variable recited in a claim, the Applicant must show that the chosen distance is critical. In re Woodruf, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Allowable Subject Matter
Claims 6-8, 10, 12, 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Pending the correction of issues outlined in the rejection above, the following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose or fairly suggest the following in combination the remaining limitations called for in each claim:
wherein each sub-pixel further comprises: a pixel definition layer disposed on a side of the driving electrodes of the plurality of light-emitting components away from the array substrate, wherein a second via hole is provided in the pixel definition layer to expose the driving electrodes of the plurality of light-emitting components; a light-emitting layer disposed in the second via hole and connected to the driving electrodes of the plurality of light-emitting components; a second electrode disposed on a side of the light-emitting layer away from the array substrate; and a group of protective layers disposed on a side of the second electrode away from the array substrate, as called for in claim 6;
wherein the light-emitting layer comprises a plurality of light-emitting parts and each light-emitting part is connected to the driving electrode of a respective light-emitting component, as called for in claim 7; 
wherein the group of protective layers comprises a group of encapsulation layers, as called for in claim 8;
wherein the array substrate comprises: a base substrate; a buffer layer disposed on the base substrate; an active layer disposed on a side of the buffer layer away from the base substrate; a gate insulating layer disposed on a side of the active layer away from the base substrate, wherein a third via hole is provided in the gate insulating layer to expose the active layer; a gate electrode disposed on a side of the gate insulating layer away from the base substrate; an interlayer dielectric layer disposed on a side of the gate electrode away from the base substrate, wherein a fourth via hole, communicating with the third via hole, is provided in the interlayer dielectric layer; source and drain electrodes disposed on a side of the interlayer dielectric layer away from the base substrate, and connected to the active layer through the fourth via hole and the third via hole; and a first planarization layer disposed on a side of the source and drain electrodes away from the base substrate, wherein a plurality of first via holes is provided in the first planarization layer, as called for in claim 10.
wherein the divergent lens is formed by a nano-imprinting process, as called in for in claim 12;
wherein each sub-pixel further comprises: a pixel definition layer disposed on a side of the driving electrodes of the plurality of light-emitting components away from the array substrate, wherein a second via hole is provided in the pixel definition layer to expose the driving electrodes of the plurality of light-emitting components; a light-emitting layer disposed in the second via hole and connected to the driving electrodes of the plurality of light-emitting components; a second electrode disposed on a side of the light-emitting layer away from the array substrate; and a group of protective layers disposed on a side of the second electrode away from the array substrate, as called in for claim 18;
wherein the light-emitting layer comprises a plurality of light-emitting parts and each light-emitting part is connected to the driving electrode of a respective light-emitting component, as called in for claim 19.


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 2019/0080138, US 2018/0012069, US 2021/0286963, US 2020/0251689 disclose a similar configuration of a display panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE MANDALA whose telephone number is (571)272-1858. The examiner can normally be reached 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE MANDALA/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        December 7, 2022